ICJ_181_ApplicationCERD_AZE_ARM_2021-12-07_ORD_01_NA_01_FR.txt.                               DÉCLARATION DE M. LE JUGE IWASAWA

[Traduction]

        Article 4 de la CIEDR imposant d’adopter les mesures destinées à éliminer l’incitation à la
haine et à la discrimination raciales en «tenant compte des principes formulés dans la Déclaration
universelle des droits de l’homme», notamment la liberté d’expression — Existence dans l’histoire
récente d’hostilités à grande échelle entre les Parties — Nécessité d’interpréter dans ce contexte les
déclarations faites par des organisations et des personnes privées.


          1. L’article 4 de la convention internationale sur l’élimination de toutes les formes de
discrimination raciale (ci-après la «CIEDR») impose d’adopter les mesures destinées à éliminer
l’incitation à la haine et à la discrimination raciales en «tenant compte des principes formulés dans
la Déclaration universelle des droits de l’homme et des droits expressément énoncés à l’article 5 de
la … Convention» et, tout particulièrement, de la liberté d’expression. Celle-ci est une condition
indispensable au plein développement de l’individu et constitue le fondement de toute société libre
et démocratique. L’exercice du droit à la liberté d’expression emporte des devoirs et responsabilités
particuliers. Il peut par conséquent faire l’objet de certaines restrictions, qui ne sont toutefois
autorisées que dans des conditions bien précises (voir paragraphe 3 de l’article 19 du pacte
international relatif aux droits civils et politiques). Les mesures destinées à éliminer l’incitation à la
haine et à la discrimination raciales sont compatibles avec la protection de la liberté d’expression,
pour autant qu’elles satisfassent à ces conditions.


         2. Les Parties à la présente affaire se sont, à deux reprises dans leur histoire récente, entre
1991 et 1994 puis à nouveau en 2020, affrontées dans le cadre d’hostilités à grande échelle. Il en
résulte que de l’animosité semble persister entre les deux Etats ainsi que dans quelques groupes de
leurs populations. C’est dans ce contexte qu’il convient d’interpréter les déclarations faites par des
organisations et des personnes privées.


        3. Dans la présente ordonnance, la Cour indique à l’Arménie de prendre, conformément aux
obligations que lui impose la CIEDR, toutes les mesures nécessaires pour empêcher l’incitation et
l’encouragement à la haine raciale contre les personnes d’origine nationale ou ethnique
azerbaïdjanaise (point 1) du dispositif de l’ordonnance). Elle indique cette mesure dans les
circonstances décrites au paragraphe 2 ci-dessus.

                                                               (Signé)   IWASAWA Yuji.

                                             ___________

